          Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

  KRAUS USA, INC.,
                                                          No. 1:17-cv-06541-ER
                                Plaintiff,

                 v.

  SERGIO MAGARIK a/k/a SERGEI MAGARIK,
  VONN, LLC a/k/a VONN LIGHTING, LLC d/b/a
  VONN LIGHTING, LENNY VALDBERG, VIGO
  INDUSTRIES, LLC, and NIGEL CHALLENGER

                                Defendants.




                 JOINT CONFIDENTIALITY AGREEMENT AND ORDER

        WHEREAS, in the interest of facilitating the just, speedy and inexpensive determination

of the above-captioned matter and in the interest of protecting the legitimate interests of the parties

in maintaining the confidentiality of certain information to be disclosed during the course of the

litigation, including any settlement negotiations;

        NOW THEREFORE, IT IS HEREBY AGREED in this Joint Confidentiality

Agreement and Order (“Agreement”) as follows by and between Kraus USA, Inc. (“Plaintiff”), on

the one side, and Sergio Magarik a/k/a Sergei Magarik, Vonn, LLC d/b/a Vonn Lighting, Lenny

Valdberg, Vigo Industries, LLC, and Nigel Challenger (collectively, “Defendants”), on the other

side, (Plaintiff and Defendants are referred to herein collectively as the “Parties” and each

singularly as a “Party”):

        “Confidential Material” shall include documents and communications designated as

confidential by any party in this matter in accordance with Paragraph 3 hereof, as defined in Local

Civil Rule 26.3(c) and Fed. R. Civ. P. 34(a), including, but not limited to, deposition testimony,



BE:11069634.1/VIG011-272998
             Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 2 of 9



interrogatory answers, responses to requests for admission, and affidavits, or otherwise identified

as such in accordance with the provisions below. “Confidential Material” shall be accorded the

protections referred to in this Agreement.

           “Confidential-Attorneys’ Eyes Only Mate rials” or “AEO Materials” shall mean any

document, including but not limited to deposition testimony, designated "CONFIDENTIAL –

ATTORNEYS EYES ONLY" where it contains the Producing Party’s trade secrets; sensitive

financial information; competitively sensitive technical, marketing, financial, sales, or other

proprietary or confidential business information; cost information; pricing information; sales

information; customer, license, supplier, and vendor information; software and firmware for a

party's products; technical and development information about the party's products; comparative

product test results; business plans; marketing strategies; new product plans and competitive

strategies; or any other information that would put the Producing Party at a competitive

disadvantage if the information became known to employees of the Receiving Party or third

parties.

           “Confide ntial Information” shall me an and re fe r to e ithe r and/or both “Confidential

Material” and “Confidential-Attorneys’ Eyes Only Materials.”

           “Producing Party” means a party or non-party that produces Confidential Information in

this action.

           “Receiving Party” me ans a party or non-party that receives Confide ntial Information in

this action.

           The “De signating Party” me ans the party de signating any docume nt or mate rial to be

“Confidential Information” consistent with the terms of this Agreement.




                                                   2
BE:11069634.1/VIG011-272998
             Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 3 of 9



        “Matte r” or “this matte r” shall re fe r to the above-captione d action and any related

proceedings.

        1.       A Designating Party may designate as Confidential Information any document or

material the Designating Party producesin discovery or during any settlement discussions if the

Designating Party has a good faith belief that such designation is warranted based on the nature

and content of the information designated as Confidential.

        2.       Acceptance by any party of a document or material designated as Confidential

Information shall not constitute a concession that any such discovery material is appropriately so

designated.

        3.       Documents and other discovery materials may be designated as Confidential

Information as follows: (i) by affixing a legend or stamping so indicating to every page of the

document at the time of production; or (ii) by agreement in writing between the producing and

receiving parties at any time.

        4.       Under no circumstances shall Confidential Information be disclosed to any person

or entity except as expressly permitted in this Agreement. All Confidential Information shall be

used only for the purposes of this matter and shall not be used for any other purpose except upon

written consent of the Designating Party or Order of the Court, unless the Confidential Information

was obtained by proper means and independently of the Designating Party’s production or

disclosure as required by law to be made available without reservation with respect to

confidentiality.   The obligations imposed by this paragraph shall continue even after the

termination of this litigation, unless otherwise ordered by the Court or agreed in a writing signed

by all parties hereto.




                                                 3
BE:11069634.1/VIG011-272998
             Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 4 of 9



        5.       Confide ntial Information shall be held in confidence and shall not be directly or

indirectly disclosed to any person or entity other than:

                 (a)    the judge and magistrate judge presiding over any aspect of this action or
                        any person designated by the Court in the administration of this matter,
                        provided the Confidential Information is not disclosed in a public filing
                        without redactions agreed to by the Designating Party or as Ordered by the
                        Court or otherwise inconsistently with paragraphs 7, 8 and 14 of this
                        Agreement;

                 (b)    the attorneys for the parties and their respective support staff and/or
                        paralegals working with them on this matter;

                 (c)    individual parties or any director, officer or executive of any party and
                        employees reasonably involved in the litigation; and

                 (d)    experts or consultants engaged by a party’s attorney to assist in the
                        preparation and trial of this case who agree to abide by the terms of this
                        Protective Order by signing Exhibit “A”.;

        6.       Prior to any disclosure of Confidential Information to a person or entity referred to

in paragraphs 5(c) or 5(d) herein, such person or entity shall: (a) be advised by counsel making

such disclosure that such documents and information shall be kept confidential and may not be

disclosed in any form or used for any purpose whatsoever other than the preparation of this case

for trial or for use at trial; (b) read this Agreement; and (c) sign the Agreement Concerning

Confidential Information attached hereto as Exhibit A. A copy of each such signed Agreement

Concerning Confidential Information shall be maintained by counsel making the disclosure, and

all copies may be subject to inspection upon application of opposing counsel for good cause shown.

        7.       All Confidential Information which is submitted to the Court in connection with a

motion or other pre-trial matter or otherwise in this action shall be submitted under seal.

        8.       Any document, material, testimony, or thing that a party in good faith believes to

contain AEO Materials may be produced by that party with the clear and obvious designation

“HIGHLY CONFIDENTIAL INFORMATION – ATTORNEY EYES ONLY.” Any document,


                                                   4
BE:11069634.1/VIG011-272998
             Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 5 of 9



material, testimony or thing designated “HIGHLY CONFIDENTIAL INFORMATION –

ATTORNEY EYES ONLY” may only be used to prosecute or defend this action and shall not be

disclosed to (nor the content discussed with) anyone other than the following persons:

        a.       Outside attorneys of record in this lawsuit and their supporting attorneys and staff

                 (e.g., copying and document management personnel).

        b.       Independent experts or consultants engaged by a party’s attorneys to assist in the

                 preparation and trial of this case who agree to abide by the terms of this Protective

                 Order by signing Exhibit A.

        c.       The author or recipient of the Highly Confidential Information or any deposition

                 witness who is appearing on behalf of the party that produced the Highly

                 Confidential Information.

        d.       This Court and its staff members.

        9.       In the event of a dispute between counsel regarding the scope of Confidential

Information (highly or otherwise), counsel agree to meet promptly to review and attempt to resolve

informally issues concerning the document or material. If such meeting fails to resolve any

disputes, the Designating Party shall promptly seek the Court’s assistance, it being understood that

it is the Designating Party’s burden to sustain its position that Confidential Information should not

be shown or disclosed. If the Designating Party fails to make a letter request to the Court via ECF

filing within twenty (20) days of being advised in writing of a dispute in this regard, the

confidentiality designation, to the extent that it was disputed in such writing, shall be deemed

waived, unless the Non-Designating Party consents to extend such time. The parties hereto consent

to empowering the Court with full authority to enforce any and all provisions hereof and to Order

such procedures as may be required to protect the confidentiality of any Confidential Information



                                                   5
BE:11069634.1/VIG011-272998
          Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 6 of 9



that is offered and/or entered as evidence in the course of these proceedings or produced during

discovery. Pending the Court’s resolution of such issues, such material shall remain designated as

Confidential Information, provided the Designating Party has made the application to the Court

within the time provided for herein.

        10.     The inadvertent or unintentional production of documents or material without a

confidentiality designation shall not be deemed a waiver in whole or in part of a party’s claim of

confidential treatment under the terms of this Agreement. A producing party may notify the

receiving party that documents or material that should have been designated Confidential

Information were inadvertently produced without being so designated. Upon receiving such notice

from the producing party, all such documents and materials shall be deemed Confidential

Information and arrangements made to designate such documents and materials as confidential

pursuant to paragraph 3 of this Agreement. The receiving party shall also make all reasonable

efforts to re trie ve any copies of such inadvertently produced material from any persons not

authorized under paragraph 5 to receive such documents and materials.

        11.     The inadvertent or unintentional disclosure by any party of documents or materials

protected by the attorney-client privilege or work product doctrine will not constitute a waiver of

any available privilege or protection by the disclosing party, either as to the specific information

disclosed or as to any other information disclosed or as to any other information relating thereto

on the same or related subject matter. Upon the request of the producing party, if such request is

made within forty-five (45) days of the final termination of this matter, the receiving party shall

promptly return or destroy any attorney-client privileged or work product protected document and

any copies thereof, and destroy all notes and other materials referring to the attorney-client

privileged or work product protected information. No such inadvertently produced attorney-client



                                                 6
BE:11069634.1/VIG011-272998
          Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 7 of 9



privileged or work product protected document or information may be used in evidence against

the producing party. Upon returning the information or item, the receiving party may challenge

the designation of the information or item as privileged before the Court, but the receiving party

shall bear the burden of proving the specific claimed privilege is not applicable.

        12.     Nothing contained in this Agreement shall affect, limit or restrict the rights of any

party with respect to its own documents. Further, nothing in this Agreement shall restrict or limit

a party’s right or ability to enforce any rights (contractual, statutory or otherwise) respecting

confidential information, trade secrets and other personal or proprietary information.

        13.     Nothing contained in this Agreement shall affect, limit or restrict the rights of any

party to object to any discovery or other production request or otherwise operate as, or be deemed,

a waiver of the right to oppose production or to decline to produce any document or material. If

Confidential Information in the possession of any party are responsive to any subpoena or any

other form of compulsory process of the Court, or any other administrative, judicial or legislative

body, or if any other persons or tribunal purporting to have authority seek such information by

compulsory process, the party to whom the process or inquiry is directed shall give written notice

within ten (10) business days of receipt of such process or inquiry to the producing party.

        14.     Within forty-five (45) days after the final termination of this matter, a party that

produced Confidential Information may request, at its election, either the return or destruction of

all such material and of other documents containing information or data from the Confidential

Information, and all copies thereof made by or on behalf of the receiving party, and the receiving

party shall comply with such request unless otherwise ordered by the Court. The receiving party

shall certify to the producing party, in writing, that all of the produced Confidential Information

has been returned and/or destroyed, whichever was requested by the producing party.



                                                  7
BE:11069634.1/VIG011-272998
          Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 8 of 9



        15.     Producing or receiving Confidential Information or otherwise complying with the

terms of this Agreement shall not:

                (a)     Prejudice in any way the rights of any party to object to the production of
                        documents it considers not subject to discovery, or operate as an admission
                        by any party that the restrictions and procedures set forth herein constitute
                        adequate protection for any particular information deemed by any party to
                        be Confidential Information;

                (b)     Prejudice in any way the rights of any party to object to the admissibility
                        into evidence of any document, testimony or the evidence subject to this
                        Agreement;

                (c)     Prejudice in any way the rights of any party to seek a determination by the
                        Court whether any information, documents or material, designated as
                        Confidential Information should be so designated and subject to the terms
                        of this Agreement;

                (d)     Prejudice in any way the rights of any party to petition the Court for a
                        protective order relating to any purportedly Confidential Information.


STIPULATED, AGREED, AND CONSENTED TO THIS 5th DAY OF JUNE 2020.


FOX ROTHSCHILD, LLP                                      BRACH EICHLER LLC

By: /s/Ely Goldin                                        By: /s/Bob Kasolas
   Ely Goldin, Esquire                                      Bob Kasolas, Esquire
   101 Park Avenue, Suite 1700                              101 Eisenhower Parkway
   New York, NY 10017                                       Roseland, NJ 07068
   (212) 878-7900                                           (973) 228-5700
   Attorneys for Kraus USA, Inc., Russell                   Attorneys for Sergio Magarik, Vonn, LLC,
   Levi, Michael Rukhlin, Dan Lusby,                        Lenny Valdberg, Vigo Industries, LLC,
   Kraus China and Enpower, LLC                             And Nigel Challenger



Signed this 5th day of June 2020

                                                              SO ORDERED:



                                                                      EDGARDO RAMOS
                                                                           U.S.D.J.

                                                  8
BE:11069634.1/VIG011-272998
          Case 1:17-cv-06541-ER Document 173 Filed 06/05/20 Page 9 of 9



                                         EXHIBIT A


            AGREEMENT CONCERNING CONFIDENTIAL INFORMATION

        The undersigned hereby acknowledges that (s)he has been given a copy of, and has read,
the “Joint Confidentiality Agreement and Order” pertaining to the case entitled Kraus USA, Inc.
v. Magarik, et al., in the United States District Court, Southern District of New York, Case No.
1:17-cv-6541 (ER), understands the terms thereof, and agrees to be bound by any and all such
terms.


_________________________________                  ____________________________________
Date                                               Signature

                                                   ____________________________________
                                                   Name (print)




                                               9
BE:11069634.1/VIG011-272998
